PER CURIAM.
In his petition for writ of habeas corpus, the petitioner alleges ineffective assistance of appellate counsel and seeks relief from his four concurrent twenty-five-year prison terms. Only one. ground has merit: two of the four sentences exceed the statutory maximum for the second degree felonies of aggravated battery and attempted sexual battery. See §§ 784.045, 794.011(3), 775.082(3)(c), Fla. Stat. (1987). Accordingly, we vacate only the sentences for those two crimes and remand for imposition of no more than the statutory maximum on each of those offenses.
Petition granted in part and denied in part.
RYDER, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.